UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 5, 2009(January5, 2009) Endo Pharmaceuticals Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-15989 13-4022871 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 100 Endo Boulevard, Chadds Ford, PA 19317 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (610) 558-9800 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [x]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement. Agreement and Plan of Merger On January 5, 2009, Endo Pharmaceuticals Holdings Inc. ("Endo"), BTB Purchaser Inc. ("Purchaser"), a wholly-owned subsidiary of Endo, and Indevus Pharmaceuticals, Inc., ("Indevus") entered into an Agreement and Plan of Merger (the "Merger Agreement"), pursuant to which Endo will acquire Indevus. Pursuant to the terms of the Merger Agreement, and subject to the conditions thereof, Endo (through Purchaser) has agreed to commence a cash tender offer (the "Offer") to purchase all of the issued and outstanding shares of the common stock, par value $0.001 per share, of Indevus (the "Shares") at a price of $4.50 per Share, net to the seller in cash (less any required withholding taxes and without interest), plus contractual rights to receive up to an additional $3.00 per Share in contingent cash consideration payments (the "Offer Price"), which will be payable upon certain drug approval and sales milestones being achieved.The Offer will expire at midnight New York time on the 45th day following and including the commencement date, unless extended in accordance with the terms of the Merger Agreement and the applicable rules and regulations of the Securities and Exchange Commission (such time, the "Offer Closing"). The Offer, if successful, will be followed by a merger (the "Merger") ofPurchaser with and into Indevus, with Indevus as the surviving corporation and a wholly owned subsidiary of Endo.In the Merger, any Shares not tendered into the Offer, other than Shares held by Indevus, Endo, Purchaser or shareholders who have validly exercised their appraisal rights under the General Corporate Law of the State of Delaware, will be cancelled and automatically converted into the right to receive the same per share consideration paid to Indevus shareholders in the Offer. The consummation of the Offer is subject to the satisfaction or waiver of certain conditions, including: (i) a minimum of the majority of outstanding Shares on a fully diluted basis having been tendered into the Offer, (ii) the expiration or termination of the waiting period under the Hart Scott Rodino Antitrust Improvements Act, (iii) the absence of litigation or governmental action challenging or seeking to prohibit the Offer or the Merger, (iv) there not having been a Material Adverse Effect with respect to Indevus, and (v) other customary conditions. Pursuant to the Merger Agreement and subject to certain exceptions, Indevus granted toPurchaser an irrevocable option (the "Top-up Option") to purchase, at a per Share price equal to the Offer Price, newly issued Shares in an amount up to the lowest number of Shares that, when added to the number of Shares owned by Endo and its Subsidiaries (including Purchaser) at the time of exercise of the Top-Up Option, will constitute one Share more than 90% of the total Shares outstanding on a fully diluted basis.The price per share to be paid in the Top-Up shares will be the Offer Price. The Merger Agreement contains certain termination rights of Endo and Indevus and provides that, upon the termination of the Merger Agreement under particular circumstances, Indevus would be required to pay Endo a termination fee equal to $20 million. The foregoing description of the Offer, the Merger and the Merger Agreement does not purport to be complete and is qualified in its entirety by reference to the Merger Agreement, which is attached hereto as Exhibit 2.1 and incorporated herein by reference. The Merger Agreement has been included to provide investors with information regarding its terms. It is not intended to provide any other factual information about Endo and Indevus. The Merger Agreement contains representations and warranties that each of Endo and Indevus made to the other. The assertions embodied in those representations and warranties are qualified by information in confidential disclosure schedules that the parties have exchanged in connection with signing the Merger Agreement. The disclosure schedules contain information that modifies, qualifies and creates exceptions to the representations and warranties set forth in the Merger Agreement.
